Case 3:20-cv-00501-RGJ Document 27 Filed 01/13/21 Page 1 of 2 PageID #: 1175




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 WILD EGGS HOLDINGS, INC.; WILD                                                        Plaintiffs
 EGGS OPERATIONS, LLC; and WILD
 EGGS FRANCHISING, LLC

 v.                                                           Civil Action No. 3:20-CV-501-RGJ

 STATE AUTO PROPERTY & CASUALTY                                                       Defendant
 INSURANCE COMPANY,

                                            * * * * *

                                             ORDER

       Plaintiffs Wild Eggs Holdings, Inc., Wild Eggs Operations, LLC, and Wild Eggs

Franchising, LLC, (“Wild Eggs”) move for leave to file a first amended complaint. [DE 25].

Defendant State Auto Property & Casualty Inc. Co. responded stating that rather than challenge

Wild Eggs’ motion, it requests a briefing schedule to file a new motion under Fed. R. Civ. P.

12(b)(6) in the event the motion to amend is granted. [DE 26]. Wild Eggs did not file a reply and

the time for doing so has passed. This matter is ripe for adjudication.

       Pursuant to Fed. R. Civ. P. 15(a)(2), “a party may amend its pleading only with the

opposing party's written consent or the court's leave. The court should freely give leave when

justice so requires.” Wild Eggs argues that its counsel learned new information relevant to Wild

Eggs’ claims after preparing a response to the Defendant’s motion to dismiss. [DE 25 at 898]. This

case is in its early stages and Wild Eggs has not unduly delayed in seeking leave to amend. The

Defendant will not be unfairly prejudiced or disadvantaged. Accordingly, the Court, having

considered the motion, and being otherwise sufficiently advised, IT IS ORDERED as follows:

       1.      Plaintiffs’ Motion for Leave to File First Amended Complaint [DE 25] is

GRANTED;

                                                 1
Case 3:20-cv-00501-RGJ Document 27 Filed 01/13/21 Page 2 of 2 PageID #: 1176




       2.      Plaintiffs’ First Amended Complaint [DE 25-1] is deemed filed as of the date of

entry of this Order;

       3.      Defendant’s Motion to Dismiss [DE 18] is DENIED AS MOOT;

       4.      If Defendant files a motion to dismiss, the parties shall adhere to the following

briefing schedule:

                       i. Defendant shall file its motion to dismiss within 21 days of the entry of this

                          order;

                     ii. Plaintiffs shall file its response brief within 21 days after the filing of

                          Defendant’s motion to dismiss; and

                  iii. Defendant shall file its reply brief within 14 days after the filing of

                          Plaintiffs’ response.




                                                        January 12, 2021




                                                    2
